                       Case 4:14-cr-00119-JM Document 53 Filed 08/27/20 Page 1 of 3
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet I



                                     UNITED STATES DISTRICT COURT
                                                         Eastern District of Arkansas

           UNITED STATES OF AMERICA                                    )) JUDGMENT IN A CRIMINAL CASE
                                v.                                     ) (For Revocation of Probation or Supervised Release)
                                                                       )
                  JOHN DAVID RUSSELL                                   )                                              FILED
                                                                       ) Case No. 4:14-cr-00119-JM-.1.A         U.S. DISTRICT COURT
                                                                                                           E STERN DISTR!C:T ARKANSAS
                                                                       ) USM No. 12185-064
                                                                       )                                            AUG 2 7 2020
                                                                       )  Jason  D. Files
                                                                                                  Defend
THE DEFENDANT:
~ admitted guilt to violation of condition(s)             1, 2, 3, 4, 5, 6, 7, 8, and 9
                                                                                                        By:-=--=---~~t.-¥-t-\~~=--
                                                                                          of the term of supervision.
•   was found in violation of condition(s) count(s) _ _ _ _ _ _ _ _ after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number             Nature of Violation                                                               Violation Ended
1 - Standard (5)              Failure to obtain lawful employment                                              08/31/2018

2 - Special (F)                 Failure to make restitution payments as directed                               06/30/2020

3 - Special (15)                Failure to provide financial information to probation office                   07/31/2019

4 - Standard (3)                Failure to report to probation office as directed                              05/15/2020

       The defendant is sentenced as provided in pages 2 through _ _3_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
•   The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notifv the United States attorney for this district within 30 days of any
change of name, residence, or mailing address untn all fines, restitution, costs, and special assessments imposed by this judgment are
fully pa~d. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic crrcumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 7337

Defendant's Year of Birth:           1961
                                                                                                               ,
City and State of Defendant's Residence:                                                                   re of Judge
Lake Village, Arkansas
                                                                                JAMES M. MOODY JR., U.S. DISTRICT JUDGE
                                                                                                  Name and Title of Judge



                                                                                                           Date
                       Case 4:14-cr-00119-JM Document 53 Filed 08/27/20 Page 2 of 3
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet IA

                                                                                           Judgment-Page   -=2-    of   -~3~_
DEFENDANT: JOHN DAVID RUSSELL
CASE NUMBER: 4:14-cr-00119-JM-1

                                                  ADDITIONAL VIOLATIONS

                                                                                                                  Violation
Violation Number               Nature of Violation                                                                Concluded
5 - Standard (6)               Failure to notify probation office of change in residence                      09/20/2019

6 - Mandatory                  Unlawful use of a controlled subtance                                          06/05/2020

7 - Mandatory                  Violation of federal, state, or local law                                      10/31/2019
8 - Special (14)               Failure to participate in substance abuse treatment as directed                07/02/2020

9 - Standard (2)               Failure to submit monthly probation reports                                    06/30/2020
                       Case 4:14-cr-00119-JM Document 53 Filed 08/27/20 Page 3 of 3
AO 245D (Rev. 09/19)     Judgment in a Criminal Case for Revocations
                         Sheet 2- Imprisonment
                                                                                                Judgment - Page   3    of   3
DEFENDANT: JOHN DAVID RUSSELL
CASE NUMBER: 4:14-cr-00119-JM-1


                                                              IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
14 MONTHS with no term of supervised release to follow




     ii!'   The court makes the following recommendations to the Bureau of Prisons:

The Court recommends the defendant participate in nonresidential substance abuse treatment during incarceration.




     ii!'   The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
            D   at   _ _ _ _ _ _ _ _ _ D a.m.                     D p.m.    on
            D   as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D   before 2 p.m. on
            D   as notified by the United States Marshal.
            D   as notified by the Probation or Pretrial Services Office.

                                                                       RETURN
I have executed this judgment as follows:




            Defendant delivered on                                                   to

at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                             UNITED STATES MARSHAL



                                                                           By---------------------
                                                                                          DEPUTY UNITED STATES MARSHAL
